Citation Nr: 1031215	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  09-21 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1953 to June 1955 and 
from January 1961 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 Regional Office (RO) in 
Louisville, Kentucky rating decision, which denied the claim on 
appeal.

The Board notes the Veteran requested a hearing in his June 2009 
substantive appeal form, but withdrew the hearing request in May 
2010 and requested that the matter be sent directly to the Board 
for review.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The most probative evidence of record does not establish that the 
Veteran has a current diagnosis of peripheral neuropathy that is 
etiologically related to a disease, injury, or event in service, 
to include exposure to herbicides.


CONCLUSION OF LAW

Peripheral Neuropathy was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's 
Affairs (VA) has met all statutory and regulatory notice and duty 
to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA letter dated in July 2008 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
Veteran was advised that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The letter 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.

The July 2008 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
have been associated with the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claims, as defined by law.  See 38 C.F.R. § 
3.159(c)(4).  In this case, the Board concludes an examination is 
not needed.  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of: (1) a current disability; (2) an in-service event, 
injury, or disease; and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As will be discussed in greater detail below, the Board 
believes that there is no credible lay evidence of in-service 
complaints, treatment, or competent evidence of an in-service 
diagnosis of peripheral neuropathy; no credible evidence of 
continuity of symptomatology from service; and no competent and 
credible evidence otherwise linking any current claimed 
peripheral neuropathy and the Veteran's military service, to 
include exposure to herbicides.  Thus, VA is not required to 
provide the Veteran with a VA examination in conjunction with 
this claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2009). 
 
Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service. 
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2009).  Service 
connection for malignant tumors and organic diseases of the 
nervous system, to include peripheral neuropathy, may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. §§ 
3.307, 3.309(a).  Here, no legal presumption is applicable 
because, while the Veteran has been diagnosed with peripheral 
neuropathy and cancer affecting multiple systems, there is no 
evidence, nor does the Veteran contend, that the cancer was 
diagnosed or manifest within one year of service.  With respect 
to the claim for peripheral neuropathy, while the Veteran 
currently claims continuity of symptomatology of tingling in his 
bilateral upper and lower extremities, as will be discussed in 
greater detail below, the Board finds these representations less 
than credible and of far less probative value than the 
conclusions of multiple medical professionals that the Veteran's 
current peripheral neuropathy was most likely caused by 
chemotherapy treatment undergone decades after military service. 
 
Alternatively, a "veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service."  
38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.307(a)(6)(iii) (2009).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, certain 
diseases shall be service connected if the requirements of 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e) (2009).  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acne form disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  
Id.

The Board notes, notwithstanding the foregoing presumptive 
provisions, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a claimant is not 
precluded from establishing service connection for a disease 
averred to be related to herbicide exposure, as long as there is 
proof of such direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).   In the absence of a presumptive basis to grant 
a claim, to establish a right to compensation for a present 
disability on a direct basis, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service."  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran claims that his current bilateral upper 
and lower extremity peripheral neuropathy was caused by his 
exposure to herbicides in Vietnam during service.  Specifically, 
the Veteran reports that during service he experienced tingling 
in the hands, feet, legs, and arms, which he was told were 
symptoms of malaria.  The Veteran claims to have continued to 
experience such symptoms and asserts that the tingling 
experienced was a symptom of peripheral neuropathy.

Initially, the Board observes that the Veteran had multiple tours 
of duty in Vietnam during the presumptive period.  As such, 
exposure to herbicides is conceded. 
 
In addition, the Board notes that based on the Veteran's awards, 
service medals, and multiple tours of duty in the Republic of 
Vietnam it has considered application of the presumption afforded 
to combat veterans under 38 U.S.C.A. § 1154(b) (West 2002) as to 
the incurrence of a disease or injury in service.  However, as 
the claimed disability is not alleged to have been incurred as a 
consequence of participation in combat, the Board finds that such 
provisions do not apply to his claim.  Moreover, as noted, the 
Board has conceded exposure to herbicides while serving in 
Vietnam.  

The Veteran's service treatment records are absent for 
complaints, treatment, or diagnoses of peripheral neuropathy in 
service.  The Veteran underwent multiple medical examinations, at 
none of which was he diagnosed with peripheral neuropathy, nor 
was there evidence of related symptoms.  

After service, the Veteran was not diagnosed with peripheral 
neuropathy for over 30 years after his conceded exposure to 
herbicides in Vietnam.  In April 1989, the Veteran completed a 
report of medical history wherein he reported being in good 
health and did not report any symptoms of peripheral neuropathy 
and specifically denied neuritis.  In the 1980s and 1990s on 
several instances the Veteran reported pain in the back, legs, or 
buttocks.  In 1992, the Veteran reported gluteal pain with some 
radiation down the legs.  However, in each of these 
circumstances, the Veteran reported acute onset of several weeks 
prior.  In September 2004, the Veteran denied any neurological 
symptoms associated with numbness or weakness.  

In April 2006, the Veteran reported for the first time with 
complaints of an unsteady gait and problems walking and that he 
had felt off balance with bilateral leg weakness since his stroke 
the previous year and that the problems had worsened after 
starting chemotherapy for colon cancer.  At that time, the 
Veteran denied any pain or other neurological symptoms, including 
sensory disturbances.  In June 2006, the Veteran reported 
paresthesia, or tingling, for the first time.  In September 2006, 
the Veteran stated that he had numbness in the fingers.  In 
October 2006, peripheral neuropathy was listed by a private 
treatment provider on the Veteran's problems list.  The Veteran 
reported numbness in the hands in December 2006.  On examination, 
the Veteran had a positive Tinel's sign and intact sensation in 
his bilateral hands.  The private examiner's assessment was 
peripheral neuropathy secondary to chemotherapy with a component 
due to the Veteran's carpal tunnel.  

In October 2007, the Veteran was afforded a nerve conduction / 
EMG study that showed fairly severe advanced peripheral 
neuropathy diffusely.  As to the upper extremity, the Veteran had 
mild denervate activity C4 through C5, but nothing down in the 
left upper extremity.  The examiner noted that to date no 
etiology for peripheral neuropathy had been found.  The examiner 
recommended a motor sensory neuropathy panel, but stated that the 
main possibility was that the peripheral neuropathy was due to 
chemotherapy or "combination of chemotherapy plus possibly some 
old effects from Agent Orange, of course that is hard to prove."  
Several weeks later in October 2007, the Veteran spoke with the 
physician about the potential of Agent Orange being the cause of 
the peripheral neuropathy and the physician stated, "I cannot 
really say anything definitive on that, but certainly we found no 
other etiology other than chemotherapy as far as peripheral 
neuropathy is concerned."  In December 2007, the same examiner 
noted the Veteran had received a peripheral neuropathy workup 
that had been negative other than the fact that he had had 
chemotherapy.  The examiner opined that chemotherapy was 
"probably" the etiology for the peripheral neuropathy.

VA treatment records indicate a diagnosis of unspecified 
idiopathic peripheral neuropathy from August 2009.  In September 
2009, the Veteran described increased pain in the left lower 
extremity that was attributed to a history of a deep vein 
thrombosis to that extremity.

In September 2009, a private treatment record noted a 2 to 3 year 
history of bilateral leg pain and a several month history of 
edema in the legs.  He had also been diagnosed with a blood clot 
in the left leg.  In October 2009, the Veteran denied 
paresthesias and weakness in the extremities, but claimed 
discomfort and swelling in the lower extremities

Based on the evidence discussed above, it is clear that the 
Veteran has a current diagnosis of peripheral neuropathy.  
However, the Board notes that, while the Agent Orange presumptive 
disorders include acute and subacute peripheral neuropathy, such 
is defined by the regulations as "transient peripheral 
neuropathy that appears within weeks or months of exposure to an 
herbicide agent and resolve within two years of the date of 
onset."  See 38 C.F.R. § 3.309(e), Note 2 (2009).  Chronic 
persistent peripheral neuropathy, which appears to be the type of 
peripheral neuropathy involved in the Veteran's case, is a 
condition which the VA Secretary has determined to be unrelated 
to herbicide exposure.  See generally Diseases Not Associated 
with Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630, 
27,630-27,641 (May 20, 2003) (which classifies chronic persistent 
peripheral neuropathy as a condition specifically not associated 
with herbicide exposure).

In this case, the service treatment records and post-service 
medical records do not indicate a diagnosis of acute or subacute 
peripheral neuropathy in service or for over 30 years after 
service, nor does the Veteran contend otherwise.  The Board has 
considered the Veteran's representations that he experienced 
tingling in his arms, legs, feet, and hands in service and that 
he continued to experience those symptoms after service to the 
present.  As the definition of acute and subacute peripheral 
neuropathy indicates that the symptoms resolve within two years 
of the date of onset, the Veteran's representations of continuity 
of symptomatology cannot serve to establish a diagnosis of acute 
or subacute peripheral neuropathy during service or within two 
years of exposure to herbicides.  Furthermore, as will be 
discussed in greater detail below, the Board finds his own 
reports regarding the nature of his symptoms since discharge to 
not be credible in light of inconsistent statements made in the 
past.

The presumptive provisions relating to acute and subacute 
peripheral neuropathy, therefore, are inapplicable in this case 
and service connection for peripheral neuropathy may not be 
established via the statutory presumption.  See 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  As noted, 
however, the Veteran is not precluded from establishing service 
connection on a direct basis.

Having reviewed the complete record, the Board concludes that the 
preponderance of the evidence is against finding that the 
Veteran's current peripheral neuropathy was caused or aggravated 
by his military service.  Specifically, there is no competent 
medical evidence or credible lay evidence of record linking the 
Veteran's current peripheral neuropathy to his military service.  
With respect to the October 2007 treatment records from the 
Veteran's private physician, the Board notes the very speculative 
nature of the suggestion by the physician, and finds that his 
suggestion of a possible relationship is far too tenuous a basis 
on which to grant service connection.  The reasonable doubt 
doctrine requires that there be a "substantial" doubt and "one 
within the range of probability as distinguished from pure 
speculation or remote possibility."  38 C.F.R. § 3.102; see also 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) (holding that any medical link that is speculative, 
general or inconclusive in nature is of no probative value and 
not a sufficient basis to grant service connection).  While the 
physician initially noted that it was possible that Agent Orange 
exposure had played some role in the Veteran's peripheral 
neuropathy, the Board finds it significant that the same 
physician later in October 2007 stated that he could not say 
anything definitive with respect to a link between Agent Orange 
exposure and the Veteran's peripheral neuropathy.  Even more 
telling, by December 2007 the physician had ceased even to 
discuss the possibility of Agent Orange exposure being a 
causative factor, noting that a peripheral neuropathy workup had 
shown that the Veteran's chemotherapy for colon cancer was the 
probable cause of his peripheral neuropathy.

That conclusion is supported by the Veteran's own reports in 
April 2006 that he had been experiencing increasing neurological 
problems, specifically leg weakness and balance problems, since a 
stroke the previous year and that the symptoms had worsened since 
undergoing chemotherapy.  In addition, a second private treating 
physician, in December 2006 also concluded that the Veteran's 
peripheral neuropathy was caused by his chemotherapy treatment.  
That treatment provider also opined that some element of the 
Veteran's problem was also related to carpal tunnel problems.

The Board has considered the Veteran's lay assertion that his 
current peripheral neuropathy is related to his military service.  
Certainly, he is competent to report sensory or observed symptoms 
such as tingling in the extremities, and his testimony in that 
regard is entitled to some probative weight.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Credibility, however, 
is an adjudicative determination and the Board has "the 
authority to discount the weight and probity of evidence in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

In this case, the Board finds the Veteran's statements as to any 
assertion of a continuity of peripheral neuropathy symptoms from 
service not credible.  While the Veteran claims to have reported 
symptoms of tingling in the hands, feet, legs, and arms in 
service, he concedes that he was not diagnosed with peripheral 
neuropathy and that his complaints in service were attributed to 
symptoms of malaria.  Furthermore, the Veteran underwent numerous 
medical examinations while in the military in the years after 
herbicide exposure.  At that time, the Veteran did not report any 
tingling or other symptoms of peripheral neuropathy and 
consistently reported that his health was good and that he did 
not have health problems other than those reported.  Furthermore, 
the contemporaneous medical examinations universally found the 
Veteran's upper extremities, lower extremities, and neurological 
system normal on physical examination.  In addition, after 
leaving service in 1984 the Veteran brought claims for service 
connection for several disorders, including varicose veins of the 
lower extremities and residuals of malaria.  However, at that 
time the Veteran did not bring a claim for tingling, weakness, 
numbness, or any other symptom of peripheral neuropathy.  The 
Board finds it reasonable to conclude that had the Veteran been 
experiencing ongoing symptoms of peripheral neuropathy after 
exposure to herbicides in Vietnam that he would have reported 
these symptoms during one or more of his multiple medical 
examinations and/or brought a claim for these symptoms.  As 
noted, the Board is cognizant that, in the 1980s and 1990s on 
several instances the Veteran reported pain in the back, legs, or 
buttocks.  In 1992, the Veteran reported gluteal pain with some 
radiation down the legs.  However, in each of these 
circumstances, the Veteran reported acute onset of several weeks 
prior.  In September 2004, the Veteran denied any neurological 
symptoms associated with numbness or weakness.  Most significant, 
in April 2006, the Veteran reported for the first time with 
complaints of an unsteady gait and problems walking and that he 
had felt off balance with bilateral leg weakness since his stroke 
the previous year and that the problems had worsened after 
starting chemotherapy for colon cancer.  As discussed above, the 
Veteran has been treated consistently for peripheral neuropathy 
since that time, which his own physician ultimately concluded was 
caused primarily by his chemotherapy treatment with some element 
of carpal tunnel problems.  Given the Veteran's inconsistent 
statements over the years as to the date of onset of various 
complaints, as well as the denials of any symptomatology on 
several occasions, the Board finds his current assertion of a 
continuity of symptomatology since service not credible.  

In essence, while the Board acknowledges the Veteran's sincere 
belief that his current peripheral neuropathy was caused by 
herbicide exposure in Vietnam, the greater weight of relevant 
medical evidence from the time and throughout the Veteran's 
service, as well as the Veteran's own actions and representations 
during service and thereafter do not support his claim of a 
continuity of symptomatology.  As discussed, the service 
treatment records do not include any complaints of peripheral 
neuropathy symptoms in service.  Nor are there any documented 
credible complaints attributable to peripheral neuropathy for 
over three (3) decades after service.  To date, the claims file 
indicates no VA or private treating professional has 
affirmatively related the Veteran's current peripheral neuropathy 
to herbicide exposure in Vietnam or any other incident of 
military service.  As discussed above, while his treating 
physician did allude to the possibility once, that same physician 
later specifically opined that the most likely cause of the 
peripheral neuropathy was the Veteran's chemotherapy for colon 
cancer.  As such, the Board concludes that the preponderance of 
the evidence is against granting service connection.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2009); See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 
2001).
 

ORDER

Entitlement to service connection for peripheral neuropathy is 
denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


